January 28, 2010 To:Andre Levasseur We are pleased to tell you that we are increasing your salary.The increase will be effective February 1, 2010 and you will see it reflected on your pay as of February 19, 2010.To summarize: Your current annual salary is:$239,200 Your new annual salary will be:$275,000 In addition, you will continue to be eligible for participation in the Zarlink Bonus Plan at target of 50% of base salary providing you a total target cash of Congratulations!We look forward to your continued contributions to Zarlink’s success.If you need any further information, please contact Eileen Speirs or myself.We’ll be happy to answer your questions. Sincerely, /s/ Kirk Mandy/s/ Eileen Speirs Kirk Mandy Eileen Speirs
